ALLEN, Judge.
Although the necessary predicate under section 775.084(l)(a)2, Florida Statutes (1991), for sentencing as a habitual felony offender was not established upon the appellant’s most recent prior Florida conviction, his federal conviction will suffice in this regard. See Perkowski v. State, 616 So.2d 26 (Fla.1993). Any error in relating the section 775.084(l)(a)2 predicate to the Florida conviction may thus be deemed harmless. Robinson v. State, 561 So.2d 1240 (Fla. 1st DCA 1989), rev. denied, 562 So.2d 347 (Fla.1990). The appealed orders are therefore affirmed.
MINER and MICKLE, JJ., concur.